DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species A, claims 1-14, in the reply filed on 9/23/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 and 10-12 recite the limitation "the ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 6, 13, and 14 recite the limitation "the distance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henninger et al. “Biomechanical comparison of reverse total shoulder arthroplasty systems in soft tissue-constrained shoulders” J Shoulder Elbow Surg (2014) 23, e108-e117 (hereafter referred to as Henninger).
Regarding claim 1, Henninger discloses a prosthetic joint assembly for joining a humerus bone to a scapula bone, the humerus and scapula bones having a natural center of rotation relative to each other, the humerus bone having a humeral head diameter, the humerus bone being positionable with respect to the scapula bone between a rest position and an abducted position, the prosthetic joint assembly comprising a humeral component having two opposite ends, the first end comprising a humeral stem adapted for rigid engagement with the humerus bone (fig.2B) and the second end comprising a concave dish (fig.2B), a scapular component (fig.2B) having two opposite sides, the first side comprising a scapular base adapted for rigid engagement with the scapula bone (Fig.2B shows a post engaging the scapula) and the second side comprising a convex surface (fig.2B shows a glenosphere) adapted to engage the concave dish (fig.2B), wherein when the concave dish and the convex surface are engaged, the humeral component freely swivels with respect to the scapular component about a prosthetic center of rotation (the convex and concave surfaces allow the assembly to swivel as claimed). (For details of the RSP™ prosthesis design see Mulieri et al. provided herewith.) Note that the claim up to this point describes all reverse shoulder joints which conventionally include a stem for attachment to a humerus having a cup and a glenosphere with a base for attachment to the scapula. Henninger further discloses that when the humeral stem is engaged with the humerus bone, the scapular base is engaged with the scapula bone, and the concave dish and the convex surface are engaged, the prosthetic center of rotation is displaced in a direction that is inferior and medial relative to the natural center of rotation (table 1 shows each prosthesis shifts inferiorly and medially as is conventional in reverse shoulder prostheses), wherein when the humeral stem is engaged with the humerus bone, the scapular base is engaged with the scapula bone, and the concave dish and the convex surface are engaged, with the humerus in the rest position, the humerus bone is displaced in a direction that is inferior to the natural center of rotation (fig.3 shows both reverse shoulder designs shift inferiorly), and wherein the direction of displacement of the humerus bone is between 75 and 105 degrees below horizontal (fig.3 shows that at least the RSP prosthesis shifts almost directly downward with little medial movement which is equivalent to about 90 degrees below horizontal; also see fig.7C for an angle in the claimed range). It is noted that the shifting of the center of rotation and humerus bone is directed to the intended use of the prosthetic joint assembly and depends upon not only the geometry of the assembly components, but also on implantation location and orientation as well as a particular person’s anatomy. Nevertheless, Henninger discloses use of an assembly which achieves the intended use. 
Regarding claims 2-4, see table 1 for the inferior and medial shifting of the RSP center of rotation. Henninger pg.114, col.1, par.1 states “If placed more inferiorly, the RSP might have even further reduced adduction deficit”. This make it clear that the prosthesis is capable of being implanted further inferiorly and thus is capable of being implanted such that the center of rotation has a ratio of inferior to medial displacement of about 1. For example, considering the standard deviations listed in table 1 and with additional inferior placement, the surgeon could place the prosthesis such that the inferior and medial displacement are equal, thereby having a ratio of 1.
Regarding claims 5 and 6, the claims are directed to the intended use of the device and depend upon a patient’s humeral head diameter, which ranges from patient to patient. The prostheses of Henninger are capable of being placed such that distances of displacement are as claimed. 
Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winslow et al. 2009/0192621 (hereafter referred to as Winslow).
Regarding claim 7, Winslow discloses a prosthetic joint assembly for joining a humerus bone to a scapula bone, the humerus and scapula bones having a natural center of rotation relative to each other, the humerus bone having a humeral head diameter, the humerus bone being positionable with respect to the scapula bone between a rest position and an abducted position, the prosthetic joint assembly comprising a humeral component 202, 206, 208 having two opposite ends, the first end comprising a humeral stem 202 adapted for rigid engagement with the humerus bone (figs. 18B and 18C) and the second end comprising a concave surface 209 (figs. 18A-18C), a scapular base 212 or 206 and 212 having a vertical dimension and two opposite sides, the first side adapted for rigid engagement with the scapula bone (figs. 18B-18C), and the second side comprising a trunnion (considered either the trunnion of 206 attached to 212 in fig.18B or the trunnion which is part of 212 in fig.18C), the trunnion being offset inferiorly relative to a center of the vertical dimension (figs. 18A-18C show the trunnion shifted downward with respect to a center of the vertical dimension of 212) and a glenosphere component 210 having two opposite sides, the first side comprising an aperture adapted for rigid engagement with the trunnion, and the second side comprising a convex surface adapted to engage the concave surface (figs. 18A-18C), wherein when the concave surface and the convex surface are engaged the humeral component freely swivels with respect to the glenosphere component about a prosthetic center of rotation (the convex and concave surfaces allow the assembly to swivel as claimed).
Regarding claim 8, Winslow further discloses that the humeral component comprises a stem component 202 having a longitudinal axis (considered a long axis of the stem) and two opposite ends (a top and bottom end), the first end comprising the humeral stem 202, and the second end comprising a coupler interface 204, and a coupler component 206 having two opposite ends, the first end comprising a stem interface adapted to rigidly engage the stem component's coupler interface (see figs. 18A-18C which shows a tapered stem which rigidly engages opening 204 in the stem), and the second end comprising a cup interface (considered the tapered portion which interfaces with a cup component 208) and a cup component 208 having two opposite sides, the first side comprising a coupler interface (considered the recess in the left side of the component 208) adapted to rigidly engage the coupler component's cup interface, and the second side comprising the concave surface 209 (figs. 18A-18C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow in view of Henninger.
Regarding claims 1 and 9, Winslow discloses a prosthetic joint assembly as discussed above. It is conventional for reverse shoulder prostheses to shift the center of rotation medially and inferiorly. The limitations wherein when the humeral stem is engaged with the humerus bone, the scapular base is engaged with the scapula bone, and the concave dish and the convex surface are engaged, the prosthetic center of rotation is displaced in a direction that is inferior and medial relative to the natural center of rotation, the humerus bone is displaced in a direction that is inferior to the natural center of rotation, and the direction of displacement of the humerus bone is between 75 and 105 degrees below horizontal are directed to the intended use of the prosthetic joint assembly and depend upon not only the geometry of the assembly components, but also on implantation location and orientation as well as a particular person’s anatomy. It appears that the device of Winslow would be capable of being implanted such that the center of rotation is positioned as claimed and such that the humerus bone is positioned as claimed. However, Winslow does not specifically disclose how the center of rotation can change or displacement of the humerus bone.
Henninger teaches reverse total shoulder arthroplasty systems, in the same field of endeavor, wherein reverse total shoulder systems, which each include humeral components and scapular components, were studied to determine the change in center of rotation upon implantation as well as the change in the position of the humeral bone. Henninger teaches both systems shifted the center of rotation medially and inferiorly (Table 1) which results in a mechanical advantage by reducing the force to elevate the arm (fig.6; pg.e114, col.2, par.2). Henninger teaches that both systems studied shifted the humerus inferiorly which may improve clinical elevation by deltoid tensioning (pg.e112, col.1, par.3). Henninger teaches the shift in the humeral position for the RSP system was about 22 mm inferiorly and about 0 mm medially (fig.3; pg.e112, par.2). Such a shift has a direction of displacement of the humerus bone of about 90 degrees below horizontal since the shift is virtually straight down. Henninger teaches that keeping the humeral position closer to a native position in the medial/lateral direction may allow a more anatomic tension in the posterior rotator cuff and produce a greater mechanical advantage for external rotation than a slackened IS/TM (pg.e112, col.2, par.2). The ratio of inferior displacement to medial displacement for each system can be calculated from table 1. The ratios are close to the claimed ranges and Henninger teaches placing the RSP more inferiorly may further reduce adduction deficit which could decrease scapular notching (pg.e114, col.1, par.1).
Therefore, while it appears the shoulder prosthesis of Winslow is capable of being positioned as claimed such that the direction of displacement of the humerus bone is between 75 and 105 degrees below horizontal and the prosthetic center of rotation is displaced in a direction that is inferior and medial relative to the natural center of rotation, it would also be obvious, if necessary, to modify the assembly of Winslow such that the prosthetic center of rotation is displaced in a direction that is inferior and medial relative to the natural center of rotation and a direction of displacement of the humerus bone is between 75 and 105 degrees below horizontal as taught by Henninger not only because this is the conventional placement of reverse shoulder prostheses, but also in order to provide a mechanical advantage by reducing the force to elevate the arm, to reduce adduction deficit which may decrease scapular notching, and to allow a more anatomic tension in the posterior rotator cuff and produce a greater mechanical advantage for external rotation than a slackened IS/TM.
Regarding claims 2-4 and 10-12, as discussed above, it appears that the prosthesis of Winslow is capable of being positioned as claimed, but even if the device could not, it would have been obvious to modify the prosthesis of Winslow, if necessary, to place the prosthetic center of rotation as claimed since Henninger table 1 teaches a ratio very close to the claimed ratios for the purpose of enhancing the capacity of the deltoid to elevate the arm, compensating for impaired rotator cuff muscles. While Henninger does not specifically disclose a ratio of 0.85-1.15, Henninger teaches values close to this range and further suggests placing the device more inferiorly in order to further reduce adduction deficit (Henninger pg.e114, col.1, par.1). Therefore, given the teachings of Henninger, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the center of rotation of the prosthesis such that the ratio is about 1 in order to optimize the mechanics of the joint. It would have been further obvious to optimize the location of the center of rotation since it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation and would be an obvious extension of prior art teachings (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). In the instant case, it would take mere routine experimentation to determine an optimal center of rotation from the prior art teachings of Henninger.
Regarding claims 5, 6, 13, and 14, the claims are directed to the intended use of the device and depend upon a patient’s humeral head diameter, which ranges from patient to patient. The prostheses of Winslow in view of Henninger are capable of being placed such that distances of displacement are as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fattori et al. 2022/0151794 discloses a reverse glenoid component having a trunnion which is offset from a center of a vertical dimension of a base, wherein the glenosphere can be beneficially shifted lower to reduce scapular notch (par.102). Ball et al. 2020/0237519 discloses a base having an offset trunnion and a glenosphere. Pappas et al. 4,206,517 and Buechel et al. 3,916,451 each disclose a reverse shoulder prosthesis having a base with a trunnion that is inferiorly offset. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774